 
 
I 
111th CONGRESS 1st Session 
H. R. 3151 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mr. Hare (for himself and Mr. Johnson of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To permit pass-through payment for reasonable costs of certified registered nurse anesthetist services in critical access hospitals notwithstanding the reclassification of such hospitals as urban hospitals, including hospitals located in Lugar counties, and for on-call and standby costs for such services. 
 
 
1.Short titleThis Act may be cited as the Rural Access to Nurse Anesthesia Services Act of 2009. 
2.Medicare pass-through payments for CRNA services 
(a)Treatment of critical access hospitals as rural in determining eligibility for CRNA pass-through paymentsSection 9320(k) of the Omnibus Budget Reconciliation Act of 1986 (42 U.S.C. 1395k note), as amended by section 6132 of the Omnibus Budget Reconciliation Act of 1989, is amended by adding at the end the following: 
 
(3)Any facility that qualifies as a critical access hospital (as defined in section 1861(mm)(1) of the Social Security Act) shall be treated as being located in a rural area for purposes of paragraph (1) regardless of any geographic reclassification of the facility, including such a reclassification of the county in which the facility is located as an urban county (also popularly known as a Lugar county) under section 1886(d)(8)(B) of the Social Security Act. . 
(b)Treatment of standby and on-Call costsSuch section, as amended by subsection (a), is further amended by adding at the end the following: 
 
(4)In determining the reasonable costs incurred by a hospital or critical access hospital for the services of a certified registered nurse anesthetist under this subsection, the Secretary shall include standby costs and on-call costs incurred by the hospital or critical access hospital, respectively, with respect to such nurse anesthetist. . 
(c)Effective dates 
(1)Treatment of CAHs as rural in determining CRNA pass-through eligibilityThe amendment made by subsection (a) shall apply to calendar years beginning on or after the date of the enactment of this Act (regardless of whether the geographic reclassification of a critical access hospital occurred before, on, or after such date). 
(2)Inclusion of standby costs and on-call costs in determining reasonable costs of CRNA servicesThe amendment made by subsection (b) shall apply to costs incurred in cost reporting periods beginning in fiscal years after fiscal year 2003. 
 
